



Exhibit 10.21
PAYMENT GUARANTY AGREEMENT


THIS PAYMENT GUARANTY AGREEMENT (this "Guaranty") is made as of the 17th day of
October, 2018, by KBS REIT PROPERTIES III, LLC, a Delaware limited liability
company ("Guarantor"), to and for the benefit of U.S. BANK NATIONAL ASSOCIATION,
a national banking association, as administrative agent ("Administrative Agent")
for itself as a "Lender" and the other "Lenders" under the Loan Agreement
(referred to below).
RECITALS:
A.    As more fully provided in that certain Term Loan Agreement (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the "Loan Agreement") of even date herewith by and among KBSIII DOMAIN GATEWAY,
LLC, KBSIII 515 CONGRESS, LLC, KBSIII 155 NORTH 400 WEST, LLC, and KBSIII 1550
WEST MCEWEN DRIVE, LLC, each a Delaware limited liability company (together with
each New Borrower now or hereafter bound under the Loan Agreement as a Borrower
pursuant to a Joinder Agreement, collectively, "Borrower"), the Lenders party
thereto from time to time (collectively, the "Lenders") and Administrative
Agent, the Lenders are prepared to loan to Borrower up to the maximum aggregate
principal amount of up to $215,000,000.00 (which amount may be increased to up
to $385,000,000 in accordance with the terms and conditions set forth in the
Loan Agreement, the "Loan").
B.    The Loan is evidenced by one or more promissory notes given by Borrower to
the Lenders (as the same may be amended, supplemented, renewed or replaced from
time to time, collectively, the "Notes").
C.    Guarantor will benefit directly or indirectly and substantially from the
making of the Loan.
D.    The execution and delivery of this Guaranty is a condition precedent to
Administrative Agent and the Lenders entering into the Loan Agreement and the
Lenders' making of the Loan.
NOW, THEREFORE, to induce Administrative Agent and the Lenders to enter into the
Loan Agreement and to induce the Lenders to make the Loan to Borrower and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, Guarantor covenants and
agrees as follows:
1.Defined Terms and Certain Rules of Construction.
(a)    Unless otherwise expressly defined herein, all capitalized terms herein
will have the meanings ascribed to them in the Loan Agreement. Any defined term
used in the plural herein refers to all members of the relevant class and any
defined term used in the singular refers to any number of the members of the
relevant class.
(b)    Any reference to any Loan Document or other document includes such
document both as originally executed and as it may from time to time be amended,
restated, supplemented or modified. References herein to Articles, Sections and
Exhibits will be construed as references to this Guaranty unless a different
document is named. References to subparagraphs will be construed as references
to the same Section in which the reference appears. The term "document" is used
in its broadest sense and encompasses agreements, certificates, opinions,
consents, instruments and other written material of every kind. The terms
"including" and "include" mean "including (include) without limitation". The
terms "hereof,"


SMRH:487786789.4
-1-
 
 
 
 




--------------------------------------------------------------------------------





"herein" and "hereunder" and words of similar import when used in this Guaranty
refers to this Guaranty as a whole and not to any particular provision of this
Guaranty.
(c)    All exhibits to this Guaranty, as now existing and as the same may from
time to time be modified, are incorporated herein by this reference.
2.    Guaranty. Guarantor absolutely, unconditionally and irrevocably guarantees
to Administrative Agent for the benefit of Administrative Agent and the Lenders
and becomes surety for each of the following, but only to the extent that the
same are not timely paid by Borrower: (i) subject to the terms and conditions of
Section 27 below, the full and timely payment when due, whether by declaration,
acceleration or otherwise, of all principal of the Loan including the full and
timely payment of principal when due pursuant to the terms of the Loan
Agreement, (ii) all Swap Obligations relating to the Loan, and any and all
present and future Swap Transactions and Lender-Provided Swap Transactions
(other than Excluded Swap Obligations), and (iii) the reasonable expenses and
fees of legal counsel in connection with any collection and/or enforcement
relative to this Guaranty (all amounts due, debts, liabilities and payment
obligations described in this Section 2 which are not timely paid by Borrower
are hereinafter collectively referred to as the "Guaranteed Obligations").
This is a guaranty of payment and performance and not of collection. The
liability of Guarantor under this Guaranty is direct and immediate and not
conditional or contingent upon the pursuit of any remedies against Borrower or
any other person (including other guarantors, if any), nor against the
collateral for the Loan. To the extent permitted by applicable law, Guarantor
waives any right to require that an action be brought against Borrower or any
other Person or to require that resort be had to any collateral for the Loan or
to any balance of any deposit account or credit on the books of Administrative
Agent or any Lender in favor of Borrower or any other Person. In the event, on
account of the Bankruptcy Reform Act of 1978, as amended, or any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, Borrower is relieved of or fails to incur any debt, obligation or
liability as provided in the Loan Documents, Guarantor will nevertheless be
fully liable for the Guaranteed Obligations. In the event of a Default or Event
of Default which is not cured within any applicable grace or cure period,
Administrative Agent and/or the Required Lenders will have the right to enforce
their respective rights, powers and remedies (including foreclosure of all or
any portion of the collateral for the Loan) thereunder or hereunder, in any
order, and all rights, powers and remedies available to Administrative Agent
and/or the Required Lenders in such event will be non-exclusive and cumulative
of all other rights, powers and remedies provided thereunder or hereunder or by
law or in equity. If the Guaranteed Obligations are partially paid or discharged
by reason of the exercise of any of the remedies available to Administrative
Agent and/or the Required Lenders, this Guaranty will nevertheless remain in
full force and effect, and Guarantor will remain liable for all remaining
Guaranteed Obligations, even though any rights which Guarantor may have against
Borrower may be destroyed or diminished by the exercise of any such remedy.
3.    Agreement to Pay. Guarantor agrees to pay, upon written demand by
Administrative Agent, the Guaranteed Obligations, irrespective of whether any
one or more of the following events have occurred: (i) Administrative Agent has
made any demand on Borrower other than any notice specifically required by the
Loan Documents; (ii) Administrative Agent or any Lender has taken any action of
any nature against Borrower; (iii) Administrative Agent or any Lender has
pursued any rights which it has against any other Person who may be liable for
any of the Guaranteed Obligations; (iv) Administrative Agent or any Lender holds
or has resorted to any security for any of the Guaranteed Obligations; or
(v) Administrative Agent or any Lender has invoked any other remedy or right it
has available with respect to any of the Guaranteed Obligations. The liability
of Guarantor as surety and guarantor of the Guaranteed Obligations is
unconditional. Guarantor therefore agrees to pay the Guaranteed Obligations even
if any of the Loan Documents or any part thereof are for any reason invalid or
unenforceable.


SMRH:487786789.4
-2-
 
 
 
 




--------------------------------------------------------------------------------





4.    Rescission/Reinstatement of Obligations. If at any time all or any part of
any payment made by Guarantor or received by Administrative Agent from Guarantor
under or with respect to this Guaranty is or must be rescinded or returned for
any reason whatsoever (including the insolvency, bankruptcy or reorganization of
Guarantor or Borrower), then the obligations of Guarantor hereunder will, to the
extent of the payment rescinded or returned, be deemed to have continued in
existence, notwithstanding such previous payment made by Guarantor, or receipt
of payment by Administrative Agent, and the obligations of Guarantor hereunder
will continue to be effective or be reinstated, as the case may be, as to such
payment, all as though such previous payment by Guarantor had never been made.
5.    No Other Agreement, Defense. Guarantor warrants to Administrative Agent
that: (i) no other agreement, representation or special condition exists between
Guarantor and any Lender and/or Administrative Agent regarding the liability of
Guarantor hereunder, nor does any understanding exist between Guarantor and any
Lender, and/or Administrative Agent that the obligations of Guarantor hereunder
are or will be other than as set forth herein; and (ii) as of the date hereof,
Guarantor has no defense whatsoever to any action or proceeding that may be
brought to enforce this Guaranty.
6.    No Right of Subrogation. Unless and until all Obligations of Borrower
under the Loan Documents have been irrevocably and indefeasibly paid in full,
performed and discharged, and the Lenders no longer have any obligation to make
Advances, Guarantor waives and agrees not to enforce any claim, right or remedy
which Guarantor may now have or hereafter acquires against the Borrower that
arises hereunder and/or from the payment or performance by Guarantor of the
Guaranteed Obligations, whether or not any such claim, right or remedy arises in
equity, under contract, by statute or otherwise, including: (i) any right of
Guarantor to be subrogated in whole or in part to any claim, right or remedy of
Administrative Agent or any Lender; (ii) any claim, right or remedy of
reimbursement, exoneration, contribution or indemnification from the Borrower or
participation in any claim, right or remedy of Administrative Agent or any
Lender against the Borrower, any security which Administrative Agent or any
Lender now has or hereafter acquires; and (iii) any right to require the
marshalling of assets of the Borrower. Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by the Loan Agreement and that the waivers set forth in this
Paragraph are knowingly made in contemplation of such benefits.
7.    Waiver of Notice. Guarantor waives any and all notice (other than as
specifically set forth herein) with respect to: (i) acceptance by Administrative
Agent of this Guaranty or any of the Loan Documents; and (ii) the provisions of
any of the Loan Documents or any other instrument or agreement relating to the
Guaranteed Obligations; and (iii) any default in connection with the Guaranteed
Obligations.
8.    Waiver of Presentment, Etc. Guarantor waives any presentment, demand,
notice of dishonor or nonpayment, protest and notice of protest in connection
with the Guaranteed Obligations except as specifically set forth herein or in
the Loan Documents.
9.    Administrative Agent's Rights. To the extent permitted by applicable law,
Guarantor waives any defense hereunder based on any claim that Administrative
Agent or any Lender has done any of the following, and agrees that any of the
following may occur from time to time and without notice to Guarantor and
without adversely affecting the validity or enforceability of this Guaranty: (i)
release, surrender, exchange, compromise or settle the Guaranteed Obligations or
any portion thereof; (ii) change, renew, or waive the terms of the Guaranteed
Obligations or any portion thereof; (iii) change, renew, or waive the terms,
including the rate of interest charged to the Borrower, of any note, instrument,
or agreement relating to the Guaranteed Obligations or any portion thereof; (iv)
grant any extension or indulgence with respect to the payment or performance of
the Guaranteed Obligations or any part thereof; (v) enter into any agreement of
forbearance with respect to the Guaranteed Obligations, or any part thereof;
(vi) sell, release, surrender, exchange or compromise any security held by
Administrative Agent for any of the Guaranteed


SMRH:487786789.4
-3-
 
 
 
 




--------------------------------------------------------------------------------





Obligations; (vii) release any person or entity that is a guarantor or surety or
who has agreed to purchase the Guaranteed Obligations or any portion thereof;
(viii) release, surrender, exchange or compromise any security or lien held by
Administrative Agent for the liabilities of any person or entity that is a
guarantor or surety for the Guaranteed Obligations or any portion thereof; and
(ix) settle, release, adjust or compromise any claim against the Borrower or any
other person secondarily or otherwise liable, including but not limited to any
other guarantors or sureties of the Guaranteed Obligations. Guarantor agrees
that any of the above may occur from time to time without giving any notice to
Guarantor and that Guarantor will remain liable for full payment and performance
of the Guaranteed Obligations. To the extent permitted by applicable law,
Guarantor further waives any defense based on a claim or defense of Borrower,
and waives any right to require Administrative Agent or any Lender to proceed
against Borrower, proceed against or exhaust any security for the Guaranteed
Obligations or pursue any other remedy in Administrative Agent's or any Lender's
power whatsoever.
10.    Event of Default. Without limiting anything set forth in Section 8.1 of
the Loan Agreement, including without limitation Sections 8.1(d) and (e), it
will be an Event of Default under the Loan Documents if Guarantor fails to pay
any sums as required pursuant to the terms of this Guaranty or in any other
document provided in relation hereto.
11.    Covenants. Guarantor covenants and agrees, from the date hereof and until
the Guaranteed Obligations have been irrevocably and indefeasibly paid in full,
performed and discharged, and the Lenders no longer have any obligation to make
Advances, to:
(a)    duly pay and discharge all liabilities to which it is subject or which
are asserted against it, prior to the date when any fine, late charge or other
penalty for late payment may be imposed, except to the extent that such
liabilities would not reasonably be expected to result in a Material Adverse
Change on Guarantor;
(b)    cause any indebtedness between or among Guarantor and any other surety or
guarantor of the Guaranteed Obligations to be subordinated to the Loan;
(c)    furnish Administrative Agent with the financial statements and other
information required to be provided by or on behalf of Guarantor under
Section 6.15 of the Loan Agreement within the time periods provided for in the
Loan Agreement together with such additional information as Administrative Agent
shall reasonably request (not more than once per month) regarding Guarantor,
within thirty (30) days (or such reasonably necessary time period as may be
required by Guarantor) after Administrative Agent's written request therefor
(including, when applicable, covenant compliance certificates from Guarantor in
form and substance satisfactory to Administrative Agent with respect to
Guarantor's financial covenants set forth herein);
(d)    Guarantor shall not have or incur any consolidated recourse secured
indebtedness in excess of an amount equal to fifteen percent (15%) of
Guarantor’s Total Asset Value (defined below) (excluding the Loan), unless
Administrative Agent has otherwise consented in writing to such Guarantor
incurring such indebtedness); and
(e)    comply with each of the following financial covenants starting with the
calendar quarter ending on December 31, 2018, and thereafter measured as of the
end of each calendar quarter that occurs during the term of the Loan (i.e., as
of each March 31, June 30, September 30, and December 31 during the term of the
Loan):
(i)    Guarantor shall not permit its Leverage Ratio to be greater than 0.65 to
1.0. As used herein, (i) "Leverage Ratio" shall mean Total Liabilities to Total
Asset


SMRH:487786789.4
-4-
 
 
 
 




--------------------------------------------------------------------------------





Value, (ii) "Total Liabilities" shall mean all debt for borrowed money of
Guarantor and its subsidiaries (including guaranties), without duplication,
determined on a consolidated basis for the applicable measuring period in
accordance with GAAP (but excluding any premiums or discounts on debt), and
(iii) "Total Asset Value" shall mean the sum of (a) the total Market Value
(defined below) of all properties owned by Guarantor, plus (b) all unencumbered
cash and cash equivalents, plus (c) the book value of notes receivable and other
tangible assets. For purposes of this Guaranty, "Market Value" shall mean the
total market value of all properties owned by Guarantor, which shall mean (i)
for the Projects securing the Loan as of the date of calculation, the as-is
appraised value from the most recent Appraisals prepared for and reviewed and
approved by Administrative Agent (which approval shall not be unreasonably
withheld, conditioned or delayed) (with options to re-appraise at the request
and expense of Borrower or Guarantor once in any six month period), and (ii)
with respect to the other real properties owned by Guarantor (1) for all
properties owned for two full quarterly reporting periods, the capped value of
real estate assets (net operating income for the applicable reporting periods,
annualized and capped at 6.75%, provided that for any property operating at a
negative net operating income, Market Value for that asset shall be assumed to
be $0), (2) for all real properties owned by Guarantor for less than two full
quarterly reporting periods, the undepreciated cost basis of such real property,
(3) at Borrower’s option for all real properties operating at an occupancy of
less than 85%, the “as-is” appraised value of such real property pursuant to the
most recent Appraisal delivered to Administrative Agent and approved by
Administrative Agent in its reasonable discretion, plus any additional leasing
and capital expenditure costs incurred since the date of such Appraisal, or (4)
for properties under development (until such time that is twelve (12) months
beyond such properties’ final completion date), the current cost basis in such
property;
(ii)    The Net Worth of Guarantor shall not be less than $250,000,000. As used
herein, "Net Worth" shall mean an amount equal to the Total Asset Value less
Total Liabilities, without duplication; and
(iii)    Guarantor shall not permit the ratio of EBITDA to Fixed Charges for the
preceding four trailing consecutive fiscal quarters to be less than 1.50 to 1.0.
As used herein, "EBITDA" shall mean an amount equal to (a) net income as defined
by GAAP for Guarantor and its subsidiaries, without duplication, on a
consolidated basis for the applicable measuring period, plus (1) interest
expense, income taxes, depreciation and amortization expense, acquisition costs
and expenses, and extraordinary or non-recurring losses or losses from sales of
assets, plus (2) any non-cash expense or contra revenue reducing net income,
minus (3) any extraordinary or non-recurring gains or gains from asset sales,
minus (4) any non-cash income or gains increasing net income with the exception
of any straight line rent, and minus (5) an amount equal to the sum of (A) $0.25
multiplied by the aggregate number of square feet of office buildings owned by
Guarantor not under construction, plus (B) $0.10 multiplied by the aggregate
number of square feet of industrial buildings owned by Guarantor and not under
construction, all as determined in accordance with GAAP (or, if not determined
in accordance with GAAP, as determined in accordance with industry practices);
plus (b) Guarantor's share of EBITDA (using the definition under subsection (a)
above) in all unconsolidated joint ventures, without duplication, each as
determined by Administrative Agent in its reasonable discretion. For purposes of
this definition, nonrecurring items shall be deemed to include, without
limitation, (w) gains and losses on early extinguishment of Indebtedness, (x)
any breakage payments or fees in connection with a Swap Transaction, (y)
non-cash severance and other non-cash restructuring charges and (z) transaction
costs


SMRH:487786789.4
-5-
 
 
 
 




--------------------------------------------------------------------------------





of acquisitions not permitted to be capitalized pursuant to GAAP. As used
herein, "Fixed Charges" shall mean the sum of Guarantor's and Guarantor's
subsidiaries (without duplication) (A) interest expense (excluding any amortized
loan costs relating to loan fees or costs or fees relating to hedging
instruments, and amortization related to discounts or premiums on debt), (B) the
aggregate amount of scheduled principal payments, excluding balloon payments,
and (C) distributions on preferred interests and/or preferred stock.


12.    Intentionally Deleted.
13.    Notices. Guarantor agrees that all notices, statements, requests, demands
and other communications made pursuant to or under this Guaranty must be made in
the manner set forth in the Loan Agreement and if sent to Guarantor, to
Guarantor's address listed under its signature(s), below, and if sent to
Administrative Agent, to the addresses set forth for Administrative Agent in the
Loan Agreement.
14.    Entire Agreement; Modification. This Guaranty is the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes and replaces all prior discussions, representations, communications
and agreements (oral or written). This Guaranty may not be modified,
supplemented, or terminated, nor any provision hereof waived, except by a
written instrument signed by the party against whom enforcement thereof is
sought, and then only to the extent expressly set forth in such writing.
15.    Binding Effect; Joint and Several Obligations. This Guaranty is binding
upon Guarantor (subject to the terms and provisions hereof) and inures to the
benefit of Administrative Agent, for the benefit of the Lenders, and the
respective heirs, executors, legal representatives, successors, and assigns of
Guarantor and Administrative Agent, whether by voluntary action of the parties
or by operation of law. Guarantor may not delegate or transfer its obligations
under this Guaranty. If Guarantor comprises more than one Person, each such
Person will be jointly and severally liable hereunder.
16.    Unenforceable Provisions. Any provision of this Guaranty which is
determined by a court of competent jurisdiction or government body to be
invalid, unenforceable or illegal will be ineffective only to the extent of such
determination and such determination will not affect the validity,
enforceability or legality of any other provision, nor will such determination
apply in any circumstance or to any party not controlled by such determination.
17.    Due Authorization and Execution. Guarantor has the requisite power and
authority to enter into, execute, deliver and carry out this Guaranty and to
perform its obligations hereunder and all such actions have been duly authorized
by all necessary proceedings. This Guaranty has been duly executed and delivered
and constitutes the valid and legally binding obligation of the Guarantor,
enforceable in accordance with its terms. The execution, delivery and
performance of this Guaranty by the Guarantor will not violate the
organizational documents of Guarantor or any material agreement or instrument to
which Guarantor is a party or by which it is bound or any Governmental
Requirement.
18.    Participation. Guarantor agrees that any Lender may elect, subject to the
terms of the Loan Agreement, at any time and from time to time, both before and
after the occurrence of an Event of Default to the extent permitted under the
Loan Agreement, to sell, assign or encumber all or a portion of the Loan and the
Loan Documents, or grant, sell, assign or encumber participations in all or any
portion of its rights and obligations under the Loan and the Loan Documents, and
that the guaranty obligations of Guarantor under the Loan Documents will also
apply with respect to any purchaser, assignee, Lender or participant (subject to
Section 10.10 of the Loan Agreement), in each case to the extent permitted under
the Loan


SMRH:487786789.4
-6-
 
 
 
 




--------------------------------------------------------------------------------





Agreement without any additional notice to or consent from Guarantor, except as
expressly provided under the Loan Agreement.
19.    Duplicate Originals; Counterparts. This Guaranty may be executed in any
number of duplicate originals, and each duplicate original will be deemed to be
an original. This Guaranty (and each duplicate original) also may be executed in
any number of counterparts, each of which will be deemed an original and all of
which together will constitute a fully executed Guaranty even though all
signatures do not appear on the same document.
20.    Remedies Not Exclusive. Guarantor agrees that the enumeration of
Administrative Agent's rights and remedies set forth in this Guaranty is not
intended to be exhaustive and the exercise by Administrative Agent of any right
or remedy will not preclude the exercise of any other rights or remedies, all of
which will be cumulative and will be in addition to any other right or remedy
given hereunder or under any other agreement among the parties to the Loan
Documents or which may now or hereafter exist at law or in equity or by suit or
otherwise.
21.    No Waiver. Guarantor agrees that no failure on the part of Administrative
Agent to exercise any of its rights under this Guaranty will be a waiver of such
rights or a waiver of any default by Guarantor. Guarantor further agrees that
each written waiver will extend only to the specific instance actually recited
in such written waiver and will not impair the rights of Administrative Agent in
any other respect.
22.    Costs. Guarantor agrees to pay all costs and expenses, including
reasonable attorneys' fees (both in-house and outside counsel), incurred by
Administrative Agent in enforcing this Guaranty against Guarantor.
23.    No Election of Remedies. Guarantor acknowledges that Administrative Agent
may, in its sole discretion, elect to enforce this Guaranty for the benefit of
itself and the Lenders for the total Guaranteed Obligations or any part thereof
against Guarantor without any duty or responsibility to pursue any other person
or entity and that such an election by Administrative Agent will not be a
defense to any action Administrative Agent may elect to take against Guarantor.
24.    Governing Law; Waiver of Jury Trial; Jurisdiction. IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS
ARISING HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW,
GUARANTOR AND ADMINISTRATIVE AGENT HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY
AND THE NOTE, AND THIS GUARANTY AND THE NOTE WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
GUARANTOR AND ADMINISTRATIVE AGENT, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, (A) SUBMIT TO PERSONAL JURISDICTION IN THE STATE OF CALIFORNIA OVER ANY
SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS
GUARANTY, (B) AGREE THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION OVER THE STATE OF
CALIFORNIA, AND (C) SUBMIT TO THE


SMRH:487786789.4
-7-
 
 
 
 




--------------------------------------------------------------------------------





JURISDICTION OF SUCH COURTS. TO THE FULLEST EXTENT PERMITTED BY LAW, GUARANTOR
AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM
(BUT NOTHING HEREIN WILL AFFECT THE RIGHT OF ADMINISTRATIVE AGENT TO BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM). GUARANTOR FURTHER CONSENTS AND
AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE
PREPAID, TO GUARANTOR AT THE ADDRESSES FOR NOTICES DESCRIBED IN THIS GUARANTY,
AND CONSENTS AND AGREES THAT SUCH SERVICE WILL CONSTITUTE IN EVERY RESPECT VALID
AND EFFECTIVE SERVICE (BUT NOTHING HEREIN WILL AFFECT THE VALIDITY OR
EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY LAW).
ADMINISTRATIVE AGENT AND GUARANTOR, TO THE FULLEST EXTENT NOW OR HEREAFTER
PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON
THE ADVICE OF COMPETENT COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO THIS GUARANTY OR ANY CONDUCT, ACT OR OMISSION OF
ADMINISTRATIVE AGENT OR GUARANTOR, OR ANY OF THEIR DIRECTORS, OFFICERS,
PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS
AFFILIATED WITH ADMINISTRATIVE AGENT OR ANY GUARANTOR, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
25.    Intentionally Deleted.
26.    Subordination. Any indebtedness of Borrower to Guarantor now or hereafter
existing is hereby subordinated to the Loan. Guarantor agrees that, until the
Loan has been irrevocably and indefeasibly paid in full, performed and
discharged, and the Lenders no longer have any obligations to make Advances,
Guarantor will not seek, accept, or retain for Guarantor's own account, any
payment from Borrower on account of such subordinated debt. Any such payments
received by Guarantor must be held in trust for Administrative Agent for the
benefit of itself and the Lenders and must be paid over to Administrative Agent
on account of the Loan without reducing, impairing or releasing the obligations
of Guarantor hereunder.
27.    Limitation of Liability.
(a)    Notwithstanding anything to the contrary contained herein, the maximum
liability of the Guarantor under this Guaranty shall not exceed (i) the Base
Guaranteed Amount (defined below as the same shall be determined from time to
time), plus (ii) all Swap Obligations relating to the Loan, and any and all
present and future Swap Transactions and Lender-Provided Swap Transactions
(other than Excluded Swap Obligations), plus (iii) the expenses and fees of
legal counsel in connection with any collection and/or enforcement relative to
this Guaranty.
Notwithstanding the foregoing or anything stated to the contrary in this
Guaranty, under no circumstances whatsoever shall the liability of Guarantor
arising under clause (i) above exceed $53,750,000.00 in the aggregate (or
following an increase or a reduction (as applicable) in the Aggregate
Commitment, 25.0% of the Aggregate Commitment, so that, for example, if the
Aggregate Commitment is increased to $385,000,000.00, the maximum liability
arising under clause (i) above would equal $96,250,000.00 under the conditions
specified, or if the Aggregate Commitment is reduced to $200,000,000.00, the
maximum liability arising under clause (i) above would equal $50,000,000.00
under


SMRH:487786789.4
-8-
 
 
 
 




--------------------------------------------------------------------------------





the conditions specified (in all cases, it being understood that the Aggregate
Commitment may never be less than the outstanding principal balance of the
Loan)).
(b)    For the purposes of this Guaranty, "Base Guaranteed Amount" shall mean,
as the same is determined from time to time and subject to adjustment as set
forth hereinabove, an amount equal to twenty-five percent (25.0%) of all
principal owing under the Notes (as such principal amount(s) may be borrowed,
repaid and re-borrowed pursuant to the terms and conditions of the Loan
Agreement), such amount calculated based on the percentage listed in Section
27(a) above of the outstanding principal amount of the Notes as of the date the
Notes become due and payable in full (whether at maturity or by acceleration or
otherwise) (the "Due Date"). In determining the Base Guaranteed Amount, no
payments or recoveries from any source whatsoever (including without limitation
payments received from Borrower and proceeds from the foreclosure sales or other
liquidation of collateral for the Loan, or any credit bids made by
Administrative Agent and Lenders at any foreclosure sales) received by
Administrative Agent or Lenders after the Due Date shall be applied to reduce
the Base Guaranteed Amount. Guarantor's maximum liability under this Guaranty
shall be reduced only by payments received from Guarantor under this Guaranty
following the Due Date from its own funds (and not, as noted above, from
liquidation of collateral). Additional advances (such as Protective Advances)
made after the Due Date shall increase the Base Guaranteed Amount by an amount
equal to twenty-five percent (25.0%) of the amount advanced (subject to the
applicable liability cap set forth in Section 27(a) above).
(c)    Within five (5) Business Days following Guarantor's written request
(which requests shall be limited to one request per month), Administrative Agent
shall confirm in writing its calculation of the current Base Guaranteed Amount
and the Aggregate Commitment based on information known to Administrative Agent
as of the specified date.
(d)    Guarantor agrees that any indebtedness which remains owing under the Loan
Documents from time to time, including all indebtedness that remains owing after
the application of payments received from Borrower and the application of
proceeds received from the foreclosure of any deed of trust or mortgage (or
after application of the credit bid of the Lenders at the foreclosure sale) and
other liquidation of the collateral for the indebtedness secured thereby, shall
be deemed to be indebtedness guaranteed hereby (subject to the limitation on the
Base Guaranteed Amount guaranteed hereby as set forth herein and the limitation
related to the Aggregate Commitment set forth above) (so that, for example, if
following foreclosure and receipt of the foreclosure proceeds, the total
principal indebtedness owing to Administrative Agent and Lenders under the Loan
Documents is $53,750,000, and the Base Guaranteed Amount as calculated herein is
$53,750,000, the principal amount for which Guarantor would be liable to
Administrative Agent and Lenders hereunder is the full $53,750,000), and
Guarantor may not claim or contend so long as any such indebtedness remains
outstanding that any payments received by Administrative Agent or Lenders from
Borrower or otherwise (but expressly excepting any payments or proceeds received
by Administrative Agent and Lenders from Guarantor under this Guaranty), or
proceeds received by Administrative Agent and Lenders in connection with the
liquidation of collateral, shall have reduced or discharged Guarantor's
liability or obligations hereunder. Nothing contained in this paragraph shall be
deemed to (a) limit or otherwise impair any of the waivers or agreements of
Guarantor contained in the preceding or following sections of this Guaranty, (b)
require Administrative Agent or Lenders to proceed against Borrower or any
collateral before proceeding against Guarantor (any such requirement having been
specifically waived), or (c) limit or otherwise impair any right Administrative
Agent and Lenders would have in the absence of this paragraph.
(e)    Administrative Agent shall have the right to apply payments received from
Borrower to the Loan in any manner elected by Administrative Agent, even if the
manner of application does not reduce at all or to the greatest extent
Guarantor's maximum aggregate obligation hereunder for payment of the Guaranteed
Obligations.


SMRH:487786789.4
-9-
 
 
 
 




--------------------------------------------------------------------------------





(f)    The limitations upon Guarantor's liability provided in this Section 27
will apply only to the payment obligations under Sections 2(i) of this Guaranty
and not to the other Guaranteed Obligations. In addition to Guarantor's
Obligations under this Guaranty, Guarantor is undertaking and agreeing to
obligations under other guaranties, indemnities and agreements executed by
Guarantor with respect to the Loan, none of which will be limited by this
Section 27 above. For the avoidance of doubt, nothing herein shall limit or
otherwise impair Guarantor’s liability under that certain Recourse Carve-Out
Guaranty Agreement of even date herewith executed by Borrower in favor of
Administrative Agent.
28.    Document Imaging, Electronic Transactions and the UETA. Without notice to
or consent of Borrower or Guarantor, Administrative Agent may create electronic
images of this Guaranty and the other Loan Documents and destroy paper originals
of any such imaged documents. Provided that such images are maintained by or on
behalf of Administrative Agent as part of Administrative Agent's normal business
processes, Guarantor agrees that such images have the same legal force and
effect as the paper originals, and are enforceable against Guarantor.
Furthermore, Guarantor agrees that Administrative Agent may convert any Loan
Document into a "transferrable record" as such term is defined under, and to the
extent permitted by, the UETA, with the image of such instrument in
Administrative Agent's possession constituting an "authoritative copy" under the
UETA.
29.    Swap Eligibility. Guarantor represents that as of the date of the
execution of this Guaranty, and is deemed to represent on each day that Borrower
enters into a swap, that Guarantor is an "eligible contract participant" as
defined in the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from
time to time, and any successor statute.
30.    Limited Recourse Provision. Notwithstanding anything else stated to the
contrary in this Guaranty, none of the constituent members, partners, or any
other constituent owners (whether direct or indirect) in Guarantor shall have
any liability whatsoever for any of Guarantor's obligations under this Guaranty.
For purposes of clarification, in no event shall the above language limit,
reduce or otherwise affect Borrower's liability or obligations under the Loan
Documents, or Administrative Agent's right to exercise any rights or remedies
against any collateral securing the Loan.
31.    State Specific Provisions. Attached hereto and incorporated into this
Agreement is an Addendum that contains state specific provisions. In the event
of any inconsistencies between the terms and conditions of such Addendum and the
other terms and conditions of this Agreement, the terms of the Addendum will
control and be binding.


[NO FURTHER TEXT ON THIS PAGE]






SMRH:487786789.4
-10-
 
 
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first set forth above.
GUARANTOR:


KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer










Notice Address:


c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA  92660
Attention:  Jeff Waldvogel


c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA  92660
Attention:  Todd Smith








SMRH:487786789.4
S-1
 
 
 
 




--------------------------------------------------------------------------------






ADDENDUM TO PAYMENT GUARANTY AGREEMENT
BY
KBS REIT PROPERTIES III, LLC
IN FAVOR OF
U.S. BANK NATIONAL ASSOCIATION
This Addendum supplements that certain Payment Guaranty Agreement to which it is
attached (including all addenda attached thereto, and all modifications and
amendments thereto, the "Guaranty") by KBS REIT PROPERTIES III, LLC, a Delaware
limited liability company ("Guarantor") in favor of U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as administrative agent
("Administrative Agent") for itself as a "Lender" and the other "Lenders" under
the Loan Agreement. In the event of any conflict between the provisions of this
Addendum, on the one hand, and the Guaranty, on the other hand, the provisions
of this Addendum shall prevail and control. Capitalized terms used but not
defined herein shall have the meaning ascribed to such terms in the Guaranty.
1.Agreement to Pay. The reference to "Guaranteed Obligations" set forth in
clause (iv) of Section 3 of the Guaranty is hereby changed to "obligations of
Borrower guaranteed hereunder".


2.Administrative Agent's Rights.
(a)    Clause (vi) of Section 9 of the Guaranty is hereby deleted in its
entirety and replaced with the following: "(vi) sell, release, surrender,
exchange or compromise any security held by Administrative Agent for any of the
obligations of Borrower guaranteed hereunder;"
(b)    The reference to "Guaranteed Obligations" set forth in the last sentence
of Section 9 of the Guaranty is hereby changed to "Obligations".
3.Unsecured Obligations. Notwithstanding anything to the contrary in the
Guaranty or in any of the other Loan Documents, the obligations of Guarantor
under the Guaranty are not secured by the Security Instrument.


4.Waivers. Without limiting any of the other waivers and provisions set forth in
the Guaranty, Guarantor hereby waives:
(a)    Any rights of Guarantor of subrogation, reimbursement, indemnification,
and contribution against Borrower or any other person or entity, and any other
rights and defenses that are or may become available to Guarantor or any other
person or entity by reasons of Sections 2787 to 2855, inclusive, of the
California Civil Code.
(b)    All rights and defenses arising out of any election of remedies by
Administrative Agent or Lenders even though that election of remedies, such as a
nonjudicial foreclosure with respect to the security for the obligations of
Borrower guaranteed hereunder, has destroyed the Guarantor's rights of
subrogation and reimbursement against Borrower by the operation of Section 580d
of the California Code of Civil Procedure or otherwise.
(c)    All rights and defenses that Guarantor may have because the Borrower's
debt is secured by real property. This means, among other things:


 
Addendum
 
SMRH:487786789.4
-1-
 




--------------------------------------------------------------------------------





(i)    Administrative Agent and Lenders may collect from Guarantor without first
foreclosing on any real or personal property collateral pledged by Borrower; and
(ii)    If Administrative Agent or Lenders foreclose on any real property
collateral pledged by Borrower (x) the amount of the debt may be reduced only by
the price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price; and (y) the Administrative Agent
and Lenders may collect from the Guarantor even if the Administrative Agent and
Lenders, by foreclosing on the real property collateral, has destroyed any right
the Guarantor may have to collect from the Borrower.
The foregoing is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because Borrower's debt is secured by real property.
These rights and defenses, include, but are not limited to, any rights or
defenses based upon Section 580a, Section 580b, Section 580d or Section 726 of
the California Code of Civil Procedure.
(d)    Any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal, and any and all other suretyship
defenses now or hereafter available to Guarantor under applicable law.
(e)    Any right Guarantor might otherwise have under California Civil Code
Section 2822 or similar law or otherwise to have Borrower designate the portion
of any indebtedness and obligations to be satisfied in the event that Borrower
provides partial satisfaction of such indebtedness and obligations. Guarantor
acknowledges and agrees that Borrower may already have agreed with
Administrative Agent or Lenders, or may hereafter agree, that in any such event
the designation of the portion of the indebtedness or obligation to be satisfied
shall, to the extent not expressly made by the terms of the Loan Documents, be
made by Administrative Agent or Lenders rather than by Borrower.
(f)    Any and all rights or defenses Guarantor may have by reason of protection
afforded to the principal with respect to any of the Obligations or to any other
guarantor of any of the Obligations with respect to such guarantor's obligations
under its guaranty, in either case, pursuant to the antideficiency or other laws
of the State of California limiting or discharging the principal's indebtedness
or such other guarantor's obligations.
(g)    All benefits of any statute of limitations affecting Guarantor's
liability under or the enforcement of the Guaranty or any of Borrower's
obligations under any of the Loan Documents or any security therefor.
(h)    Without limiting the generality of the foregoing, Guarantor hereby
expressly waives any and all benefits which might otherwise be available to
Guarantor under California Civil Code Sections 2809, 2810, 2819, 2839, 2845
through 2847, 2849, 2850, 2899 and 3433, and California Code of Civil Procedure
Sections 580a, 580b, 580d and 726 in connection with the enforcement of
Guarantor's obligations under the Guaranty.
5.Obligations Remaining Outstanding After Payments and Liquidation of Collateral
Shall Be That Guaranteed by the Guaranty. Guarantor agrees that any indebtedness
or obligations which remain owing under the Loan Documents after the application
of payments received from Borrower and the application of proceeds received from
the foreclosure of the Security Instrument (or after application of the credit
bid of the Administrative Agent or any Lender at the foreclosure sale) and other
liquidation of the collateral for the Loan, shall be deemed to be part of the
Guaranteed Obligations guaranteed hereby (subject to the terms and conditions of
Section 27 above); and Guarantor may not claim or contend so


 
Addendum
 
SMRH:487786789.4
-2-
 




--------------------------------------------------------------------------------





long as any such indebtedness or obligations guaranteed hereby remain
outstanding that any payments received by Administrative Agent or Lenders from
Borrower or otherwise, or proceeds received by Administrative Agent or Lenders
on the liquidation of the collateral for the Loan, shall have reduced or
discharged Guarantor's liability or obligations hereunder (except to the extent
that Borrower makes a voluntary payment and such payment reduces the outstanding
principal amount of the Loan prior to the date the Notes become due and payable
in full (on the maturity date, via acceleration or otherwise)). Nothing
contained in this Section shall be deemed to (a) limit or otherwise impair any
of the waivers or agreements of Guarantor contained in the other Sections of the
Guaranty, (b) require Administrative Agent or Lenders to proceed against
Borrower or any collateral for the Loan before proceeding against Guarantor (any
such requirement having been specifically waived), or (c) limit or otherwise
impair any rights Administrative Agent and Lenders would have in the absence of
this Section.


6.Other Guaranties. The Guaranty is in addition to and independent of (and shall
not be limited by) any other guaranty now existing or hereafter given by
Guarantor or any other guarantors of Borrower's obligations to Administrative
Agent and Lenders.


7.Guarantor Representations. Guarantor represents and warrants to Administrative
Agent and Lenders that Guarantor now has and will continue to have full and
complete access to any and all information concerning the transactions
contemplated by the Loan Documents or referred to therein, the value of the
assets owned or to be acquired by Borrower, Borrower's financial status and its
ability to pay and perform the Obligations owed to Administrative Agent and
Lenders. Guarantor further represents and warrants that Guarantor has reviewed
and approved copies of the Loan Documents and is fully informed of the remedies
Administrative Agent and Lenders may pursue, with or without notice to Borrower,
in the event of an Event of Default under the Note or other Loan Documents. So
long as any of the Guaranteed Obligations remains unsatisfied or owing to
Administrative Agent or Lenders, Guarantor shall keep fully informed as to all
aspects of Borrower's financial condition and the performance of the
Obligations.


8.Bankruptcy. So long as any of the Obligations are owing to Administrative
Agent and Lenders, Guarantor shall not, without the prior written consent of
Administrative Agent, commence or join with any other party in commencing any
bankruptcy, reorganization or insolvency proceedings of or against Borrower.
Administrative Agent shall have the sole right to accept or reject any plan on
behalf of Guarantor proposed in such case and to take any other action which
Guarantor would be entitled to take, including, without limitation, the decision
to file or not file a claim. Guarantor acknowledges and agrees that any interest
on the Obligations that are guaranteed hereunder which accrues after the
commencement of any such proceeding (or, if interest on any portion of the
Obligations ceases to accrue by operation of law by reason of the commencement
of said proceeding, such interest as would have accrued on any such portion of
the Obligations if said proceedings had not been commenced) will be included in
the Guaranteed Obligations (subject to the limitations set forth in Section
27(a) of this Guaranty, provided, however, that the foregoing shall not in any
way limit Guarantor’s obligations under that certain Recourse Carve-Out Guaranty
Agreement of even date herewith) because it is the intention of the parties that
the Guaranteed Obligations should be determined without regard to any rule or
law or order which may relieve Borrower of any portion of its Obligations.
Guarantor hereby permits any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person to pay
Administrative Agent and Lenders, or allow the claim of Administrative Agent and
Lenders in respect of, any such interest accruing after the date on which such
proceeding is commenced. Guarantor hereby assigns to Administrative Agent for
the benefit of the Lenders Guarantor's right to receive any payments from any
trustee in bankruptcy, receiver, debtor in possession, assignee for the benefit
of creditors or similar Person by way of dividend, adequate protection payment
or otherwise. If all or any portion of the obligations of Borrower that are
guaranteed hereunder are paid or performed by Borrower, the obligations of
Guarantor hereunder shall continue and remain in full force and effect in the
event that all or any part of such


 
Addendum
 
SMRH:487786789.4
-3-
 




--------------------------------------------------------------------------------





payment(s) or performance(s) is avoided or recovered directly or indirectly from
Administrative Agent or Lenders as a preference, voidable transfer or otherwise
in such case irrespective of payment in full of all obligations under the Loan
Documents.


9.    Understanding of Obligations and Waivers. Guarantor hereby acknowledges
that: (i) the obligations undertaken by Guarantor in the Guaranty are complex in
nature, (ii) numerous possible defenses to the enforceability of these
obligations of Guarantor may presently exist and/or may arise hereafter, and
(iii) as part of Administrative Agent's and Lenders' consideration for making
the Loan, Administrative Agent and Lenders have specifically bargained for the
waiver and relinquishment by Guarantor of all such defenses. Given all of the
above, Guarantor does hereby represent and confirm to Administrative Agent and
Lenders that Guarantor is fully informed regarding, and that Guarantor does
thoroughly understand: (A) the nature of all such possible defenses, (B) the
circumstances under which such defenses may arise, (C) the benefits which such
defenses might confer upon Guarantor, and (D) the legal consequences to
Guarantor of waiving such defenses. Guarantor acknowledges that Guarantor makes
the Guaranty with the intent that the Guaranty and all of the informed waivers
herein shall each and all be fully enforceable by Administrative Agent and
Lenders, and that Administrative Agent and Lenders are induced to make the Loan
in material reliance upon the presumed full enforceability thereof.




 
Addendum
 
SMRH:487786789.4
-4-
 




--------------------------------------------------------------------------------






11.No Reliance. Guarantor, by initialing below, expressly represents and
warrants that it did not rely on any representation, assurance or agreement,
oral or written, not expressly set forth in the Guaranty in reaching its
decisions to enter into the Guaranty and that no promises or other
representations have been made to Guarantor which conflict with the written
terms of the Guaranty. Guarantor represents to Administrative Agent and Lenders
that (i) it has read and understands the terms and conditions contained in the
Guaranty and the other Loan Documents executed in connection with the Guaranty,
(ii) its legal counsel has carefully reviewed all of the Loan Documents
(including, without limitation, the Guaranty) and it has received legal advice
from counsel of its choice regarding the meaning and legal significance of the
Guaranty and all other Loan Documents, (iii) it is satisfied with its legal
counsel and the advice received from it, and (iv) it has relied only on its
review of the Guaranty and the other Loan Documents and its own legal counsel's
advice and representations (and it has not relied on any advice or
representations from Administrative Agent or any Lender, or any of
Administrative Agent's or any Lender's respective officers, employees, agents or
attorneys). No course of prior dealing among the parties, no usage of trade, and
no parol or extrinsic evidence of any nature may be used to supplement, modify
or vary any of the terms of the Guaranty.


/s/ CJS
Guarantor's Initials


SMRH:487786789.4
Addendum
 
 
Section 11
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor caused this Addendum to be executed as of the day
and year first written above.
KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer








U.S. BANK NATIONAL ASSOCIATION, a
national banking association
By: /s/ Christopher R. Coburn
Its: Vice President


SMRH:487786789.4
Addendum
 
 
S-1
 




